IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


MARY WILKERSON,

                Appellant,

 v.                                                      Case No. 5D17-1080

MV TRANSPORTATION, INC.,

                Appellee.

________________________________/

Opinion filed April 13, 2018

Appeal from the Circuit Court
for Orange County,
Janet C. Thorpe, Judge.

Desiree Ellison Bannasch, of Desiree E.
Bannasch, PA, Orlando, for Appellant.

Michael R D'Lugo, of Wicker Smith O'Hara
McCoy & Ford, PA, Orlando, for Appellee.


PALMER, J.

      Mary Wilkerson appeals the final order entered by the trial court dismissing her

negligence complaint filed against MV Transportation, Inc. (MVT). Because the trial court

failed to properly consider the Kozel 1 factors before entering the dismissal order, we

reverse.




      1    Kozel v. Ostendorf, 629 So. 2d 817 (Fla. 1993).
      Wilkerson filed a negligence complaint against MVT, and MVT filed a motion to

dismiss the complaint. Upon the request of the parties, the trial court entered an agreed

order on the pending motion to dismiss, ruling that the dismissal motion was granted

without prejudice and granting Wilkerson ten days from the date of the entry of the order

to amend the complaint.

       Twenty-one days later, Wilkerson filed a second-amended complaint. MVT filed a

motion to dismiss the complaint, arguing that dismissal was warranted because the court-

mandated deadline had passed by the time the complaint was filed. The trial court

conducted a hearing on the motion. During the hearing, counsel for Wilkerson indicated

that she did not receive the agreed order in the mail until eleven days after the order was

entered. Notwithstanding this representation, the trial court struck Wilkerson's second-

amended complaint, granted MVT's motion to dismiss, and entered a final order of

dismissal.

      Wilkerson argues that the trial court abused its discretion by dismissing her

complaint without first considering the Kozel factors. We agree.

      In Bank of New York Mellon v. Sandhill, we explained:

             The Florida Supreme Court laid out six factors for a trial court
             to consider in determining whether dismissal is the
             appropriate sanction “in those situations where the attorney,
             and not the client, is responsible for the error.” [Kozel, 629 So.
2d at 818]. The Kozel factors are:

                     1) [W]hether the attorney's disobedience was
                     willful, deliberate, or contumacious, rather than
                     an act of neglect or inexperience; 2) whether
                     the attorney has been previously sanctioned; 3)
                     whether the client was personally involved in
                     the act of disobedience; 4) whether the delay
                     prejudiced the opposing party through undue
                     expense, loss of evidence, or in some other



                                             2
                       fashion; 5) whether the attorney offered
                       reasonable justification for noncompliance; and
                       6) whether the delay created significant
                       problems of judicial administration.

               Id. Before ordering dismissal, the trial court must consider all
               of the Kozel factors . . . .

202 So. 3d 944, 945 (Fla. 5th DCA 2016).

      MVT concedes that a reversal for consideration of the Kozel factors would be

warranted if the issue had been properly preserved below, but argues that the issue was

not properly preserved.     We disagree.      During the hearing, counsel for Wilkerson

preserved the argument that the Kozel factors needed to be considered before dismissal

was granted.

      Accordingly, we reverse the dismissal order and remand for the trial court to apply

the Kozel factors in deciding whether Wilkerson’s second-amended complaint should be

dismissed.


      REVERSED and REMANDED.

ORFINGER and EVANDER, JJ., concur.




                                              3